In re Cook, Cliff Robert; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. E, No. 9034; to the Court of Appeal, First Circuit, No. 2003 KW 2156.
Writ granted. The district court is ordered to grant relator an out-of-time appeal and to appoint counsel to represent relator on appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990); State ex rel. Banks v. State, 92-1802 (La.2/11/94), 634 So.2d 366; State ex rel. Tucker v. State, 624 So.2d 1211 (La.1993). If appointed counsel, after a review of the record, finds no basis for assigning error on appeal, he or she may follow the procedures set out in State v. Jyles, 96-2669 (La.12/12/97), 704 So.2d 241, State v. Mouton, 95-0981 (La.4/28/95), 653 So.2d 1176 and State v. Benjamin, 573 So.2d 528, 530 (La.App. 4th Cir.1990).